

Exhibit 10-b-3


DESCRIPTION OF PERFORMANCE GOALS
ESTABLISHED IN CONNECTION WITH 2013 FISCAL YEAR OF
LONG-TERM INCENTIVE PLANS
 
The Compensation and Management Development Committee of the Board of Directors
of Meritor, Inc. (“Meritor”), established a cash performance plan for the
three-year performance period ending September 30, 2015 (the “2015 Plan”), and
also established targets for the 2013 fiscal year of the cash performance plan
for the three year performance period ending September 30, 2013 (the “2013
Plan”) and the cash performance plan for the three year performance period
ending September 30, 2014 (the “2014 Plan”), under Section 13 of the 2010
Long-Term Incentive Plan. Performance goals for each of the performance plans
are based on three one-year targets, which are set at the beginning of each one
year period within the three year performance period. For the 2013 fiscal year
of each of the 2013 Plan, the 2014 Plan and the 2015 Plan, these targets are
based on a targeted Adjusted EBITDA margin that was set at the beginning of the
fiscal year.


For the 2013 Plan, participants can earn from 0% to 300% of his target award,
based on actual performance against specified levels. For the 2014 and 215
Plans, participants can earn from 0% to 200% of his target award, based on
actual performance against specified levels. At the end of the three year
performance period, the total amount paid will be the sum of the percentages of
target award earned for each year.


In addition, for the 2014 Plan and the 2015 Plan, there is established a penalty
threshold for significant underperformance in a given year. This penalty
threshold is established at the beginning of the year, when the target is set.
If Meritor’s Adjusted EBITDA margin for the year falls below the penalty
threshold, a penalty would be applied to the final three-year award. The penalty
would be capped at 50% for each year in the cycle.
 



